Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-13-00756-CR

                                EX PARTE UGONNA NWOGU

                   From the County Court at Law No. 4, Bexar County, Texas
                                    Trial Court No. 2536
                      Honorable Sarah Garrahan-Moulder, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s October 4, 2013 Order
denying appellant’s application for writ of habeas corpus is AFFIRMED.

       SIGNED January 29, 2014.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice